Citation Nr: 1000954	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-07 599	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
dislocation of the left shoulder.

2.  Entitlement to service connection for residuals of 
dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri.  Jurisdiction over the Veteran's case 
subsequently was transferred to the Nashville, Tennessee, RO.

The issue of entitlement to service connection for residuals 
of dislocation of the right shoulder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently has a left shoulder disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of dislocation of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in November 2005 of the evidence 
required to establish service connection, the evidence 
necessary to substantiate his claims for service connection, 
and the Veteran's and VA's respective duties for obtaining 
evidence.  The notice provided in this letter did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claims.  Such error, however, 
did not prejudice the Veteran given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to the claimed conditions.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private treatment records from Baton 
Rouge General Hospital and St. Thomas Health Services.  The 
Board notes, however, that the Veteran has not been afforded 
a VA medical examination with respect to his claim.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no evidence that the Veteran 
currently has a left shoulder disability.  The Board 
therefore finds it unnecessary to afford the Veteran a VA 
medical examination with respect to this claimed condition.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, the Board finds that all 
necessary development has been accomplished, and no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of his claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks entitlement to service connection for 
residuals of dislocation of his left shoulder.  He contends 
that he dislocated his shoulder during basic training.  The 
Veteran indicates that he has had intermittent pain in his 
left shoulder since then.

Service connection means that the facts establish that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
service connection for a disability, there generally must be 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

As an alternative to establishing the second and third prong 
in Hickson, a disorder also may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if a Veteran can 
demonstrate (1) the condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

In addition, service connection is presumed where a Veteran 
served 90 days or more and manifested a chronic disease, such 
as arthritis, to a compensable degree within one year from 
the date of separation from service.  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must assess 
the probative value of all the evidence, including medical 
evidence.  The weight and credibility of evidence may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the 
Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

The Veteran's service treatment records reveal that at 
enlistment, the Veteran reported having dislocated his left 
shoulder in 1963.  He further reported having no problems 
with his left shoulder after this dislocation.  Upon 
examination, he was given a normal clinical evaluation and 
deemed fit for service.  In May 1966, the Veteran dislocated 
his left shoulder during basic training.  An X-ray confirmed 
dislocation of the humeral head from the normal position in 
the glenoid fossa but showed no fractures or other defects.  
Medical personnel reduced the dislocation.  In July 1966, the 
Veteran sought treatment for a possible left shoulder 
dislocation.  He reported that both it reduced spontaneously.  
Upon examination, he had full range of motion in his left 
shoulder.  No focal muscle atrophy or clinical instability 
was noted in this shoulder.

In August 1966, the Veteran appeared before a Physical 
Evaluation Board (PEB).  He was diagnosed with dislocation, 
old, recurrent, of joint, left shoulder, existed prior to 
entry.  The PEB determined that the Veteran's left shoulder 
condition was not aggravated by service and recommended him 
for discharge.  The Veteran did not request a hearing or 
submit a rebuttal statement, but rather voluntarily agreed 
with the PEB's findings.  Accordingly, he was discharged by 
reason of his physical disability in August 1966.

Subsequent to service, the Veteran asserts that he 
experienced continual problems with his left shoulder.  In a 
statement dated in December 2005, he contends that he 
dislocated one of his shoulders in 1967 while swimming in the 
ocean, needed 3 consecutive days of hot pack treatments in 
1973 for his left shoulder, and has experienced pain in his 
left shoulder as a result of his position as a stocker at 
Wal-Mart stores from 2001 to present.

Treatment records indicate that the Veteran received 
treatment for recurrent dislocations both shoulder at Baton 
Rouge General Hospital after his discharge.  In March 1968, 
the Veteran underwent an orthopedic examination.  The results 
were essentially negative, with the exception that his left 
shoulder was clinically very loose despite the Veteran's good 
muscle tone.  Reconstructive surgery was performed on the 
left shoulder in May 1968.

An invoice dated in March 2001 indicates that the Veteran 
purchased exercise equipment from and underwent a therapeutic 
procedure conducted by St. Thomas Health Services.  However, 
the invoice does not specify the condition for which the 
Veteran required these treatments.

The Veteran filed his claim in October 2005.  Thereafter, the 
Veteran sought treatment for a variety of health issues from 
VA.  VA treatment records from the VA Medical Center (VAMC) 
in Fayetteville, Arkansas, dated from May to June 2006 and 
from the VAMC in Albuquerque, New Mexico, dated in January 
2007 do not reveal any complaint of, treatment for, or any 
diagnosis of any shoulder condition.  In August 2007, 
however, the Veteran was seen by the VAMC in Nashville, 
Tennessee, for bilateral shoulder pain experienced during 
overhead arm motions with his arms extended.  He was referred 
for an orthopedic surgery consult.  At this consultation, the 
Veteran indicated that his shoulder problems began during 
service.  He reported only an occasional ache with respect to 
his left shoulder.  Upon examination, the Veteran's shoulders 
were symmetrical and abduction strength was normal and equal 
in both shoulders.  He had full range of motion on external 
rotation to 30 degrees with no pain in his left shoulder.  
There was no local tenderness over the acromioclavicular 
joint or greater tuberosity.  X-ray results of the left 
shoulder were within normal limits.  The Veteran was not 
diagnosed with any left shoulder condition.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of dislocation of the left 
shoulder is not warranted during any period on appeal.  There 
is no evidence that the Veteran is currently diagnosed with a 
left shoulder disability.  The Veteran received a diagnosis 
of recurrent dislocation of his left shoulder in 1968, more 
than 40 years ago.  He underwent reconstructive surgery on 
his left shoulder to correct this condition in May 1968.  The 
Veteran's VA treatment records and private treatment records 
since then do not reveal a diagnosis of any left shoulder 
disability.  As such, the evidence does not show that the 
Veteran had a current diagnosis of a left shoulder disability 
at any time during the pendency of this appeal.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).  Indeed, an X-ray of 
the Veteran's left shoulder in August 2007 was normal.

The Board acknowledges that the Veteran complains of left 
shoulder pain, specifically of an occasional ache.  The 
Veteran is competent to describe symptoms he experiences, 
such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, he is not competent to conclude that his pain 
constitutes or is linked to a current disability of his left 
shoulder, an opinion that requires specialized training.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Absent any evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Entitlement to service connection for residuals of 
dislocation of the left shoulder therefore is denied.

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of 
dislocation of the left shoulder is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
residuals of dislocation of the right shoulder.  He asserts 
that he has had intermittent pain in this shoulder since 
dislocating it during basic training.

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes providing a medical examination or 
obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As indicated above, a medical 
examination and/or medical opinion is necessary when there 
is:  (1) competent evidence that the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an 
event, injury or disease in service or manifested certain 
diseases during an applicable presumption period; (3) an 
indication the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records reveal that in July 
1966, the Veteran sought treatment for a possible right 
shoulder dislocation.  He reported that it had reduced 
spontaneously.  Upon examination, he had full range of 
motion.  No focal muscle atrophy or clinical instability was 
noted in his right shoulder.

Subsequent to service, the Veteran asserts that he 
experienced continual problems with his right shoulder.  In a 
statement dated in December 2005, he contends that he 
dislocated one of his shoulders in 1967 while swimming in the 
ocean, required two days under a heat lamp after injuring his 
right shoulder in 1980 while helping his brother-in-law with 
farm work, underwent physical therapy for six months in 1991 
for his right shoulder, and has experienced right shoulder 
pain as a result of his position as a stocker at Wal-Mart 
stores from 2001 to present.

Treatment records indicate that the Veteran received 
treatment for recurrent dislocations of his right shoulder at 
Baton Rouge General Hospital after his discharge.  In March 
1968, the Veteran underwent an orthopedic examination.  The 
results were essentially negative, with the exception that 
his right shoulder was clinically very loose despite the 
Veteran's good muscle tone.  Reconstructive surgery was 
performed on the right shoulder in March 1968.

VA treatment records dated in August 2007 from the VAMC in 
Nashville, Tennessee, indicate that the Veteran was treated 
for bilateral shoulder pain experienced during overhead arm 
motions with his arms extended.  He was referred for an 
orthopedic surgery consult.  At this consultation, the 
Veteran indicated that his shoulder problems began during 
service.  With respect to his right shoulder, he indicated 
that he has frequent, short episodes of sharp pain, which 
have gotten progressively worse.  Upon examination, the 
Veteran's shoulders were symmetrical and abduction strength 
was normal and equal in both shoulders.  He had full range of 
motion on external rotation to 30 degrees in his right 
shoulder, though there was some discomfort.  There was no 
local tenderness over the acromioclavicular joint or greater 
tuberosity.  X-ray results of the right shoulder revealed 
evidence of traumatic arthritis.  The Veteran was diagnosed 
with traumatic arthritis of the right shoulder with loose 
bodies, status post reconstruction for recurrent dislocation.

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a Compensation and Pension (C&P) 
examination nor solicited a medical opinion regarding his 
claim.  In light of the above evidence, the Board finds that 
VA's duty to assist requires that the Veteran receive a 
medical examination and medical opinion for his right 
shoulder condition.  The Veteran has been diagnosed with 
traumatic arthritis of the right shoulder with loose bodies, 
status post reconstruction for recurrent dislocation.  
Service treatment records reveal that in July 1966, he sought 
treatment for a possible right shoulder dislocation.  In a 
December 2005 statement, the Veteran contended that he has 
had continual problems, including additional dislocations and 
pain, with his right shoulder since dislocating it in 
service.  The Board notes that the Veteran is competent to 
describe the symptoms he experiences, such as dislocations of 
and pain in his right shoulder.  See Jandreau v. Nicholson, 
492 F.3d at 1372.  Further, the Veteran's contention 
regarding continuity of his symptomatology is supported by 
his private treatment records and VA treatment records.  The 
Board therefore has evidence that his current right shoulder 
condition may be related to his reported in-service 
dislocation of his right shoulder.  As such, a remand to the 
RO is necessary to afford the Veteran a VA C&P examination 
and for an opinion regarding the etiology of his right 
shoulder condition to be rendered.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
an appropriate VA examination to 
determine the nature, extent, onset, 
and etiology of any right shoulder 
disability, to include residuals of 
dislocation of the right shoulder, 
found to be present.  The claims file 
should be made available to and 
reviewed by the examiner, and the 
examiner should note such review in an 
examination report.  All indicated 
studies deemed necessary should be 
performed, and all findings should be 
reported in detail.  If a right 
shoulder disability is diagnosed, the 
examiner should opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that 
the disability is related to or had its 
onset during service, particularly with 
respect to the Veteran's report that he 
dislocated his right shoulder during 
basic training.  In rendering such an 
opinion, the examiner should comment on 
the Veteran's reports regarding the 
onset and continuity of his right 
shoulder pain and any other 
symptomatology related to his right 
shoulder since service.  The rationale 
for all conclusions reached and 
opinions expressed should be provided 
in a legible report.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of the remand.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


